EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)	Please amend the abstract as follows:

ABSTRACT
A plug-in connection arrangement for arranging a relay includes a terminal block comprising a relay holder configured to hold a relay. The relay [comprises] has a bottom wall, a side wall, and a contact plug which projects out of the bottom wall. The side wall is arranged perpendicular to the bottom wall and includes an offset section which contacts the bottom wall and projects out into the relay in a direction of a surface normal of the side wall. The relay holder includes a socket configured to hold the contact plug of the relay when the relay is inserted into the relay holder. The relay holder also includes an insulating wall which, when the relay is inserted into the relay holder, is aligned parallel to the side wall and projects beyond the bottom wall to form an angled insulation section for the contact plug along a surface of the insulating wall.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/EP2019/059099, being filed on April 10, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/050,060, filed on October 23, 2020.

Information Disclosure Statement
The information disclosure statements filed September 15, 2021 & October 23, 2020, have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on October 23, 2020.  These drawings are approved.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a plug in connection arrangements for arranging a relay comprising a terminal block comprising a relay holder configured to hold a relay, wherein the relay comprise a bottom wall, a side wall, and a contact plug which projects out of the bottom .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various plug in configurations.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 23, 2021